IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 341 WAL 2016
                                              :
                    Respondent                :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
             v.                               :
                                              :
                                              :
JAMAL KNOX,                                   :
                                              :
                    Petitioner                :


                                        ORDER



PER CURIAM

      AND NOW, this 23rd day of January, 2017, the Petition for Allowance of Appeal

is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to the

remaining issue. The issue, as stated by Petitioner, is:


             [Is t]he question of whether the artistic creation of Petitioner
             constitutes protected free speech or a true threat punishable by
             criminal sanction . . . of such substantial importance as to require
             prompt and definitive resolution by the Supreme Court of
             Pennsylvania, even if the High Court must decide this question sua
             sponte[?]